 Case 1:16-cr-00555-LDH Document 89 Filed 01/10/19 Page 1 of 8 PageID #: 1504

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
MKM:DGR                                           271 Cadman Plaza East
F. #2014R000231                                   Brooklyn, New York 11201



                                                  January 10, 2019

By ECF

The Honorable LaShann DeArcy Hall
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Lilaahar Bical,
                     Criminal Docket No. 16-555 (LDH)

Dear Judge DeArcy Hall:

               The government respectfully submits this letter in advance of the defendant
Lilaahar Bical’s sentencing, which is currently scheduled for January 25, 2019 at 3:00 p.m.
For the reasons set forth below, the government respectfully requests that the Court sentence
Bical within the applicable U.S. Sentencing Guidelines (“U.S.S.G.” or the “Guidelines”)
range of 0 to 6 months. The government submits that such a sentence would be sufficient but
not greater than necessary to comply with the sentencing scheme set forth in 18 U.S.C.
§ 3553(a).

I.     Background

              As described in the U.S. Probation Department’s Pre-Sentence Report (“PSR”)
and the Indictment, Bical designed and executed a scheme to defraud General Motors
Company LLC (“GM”) out of millions of dollars. Being a successful GM car dealer was not
enough for Bical. He wanted more from GM, and he was willing to lie to get it. As his
admissions to the Court and execution of the scheme makes clear, Bical’s crime was about
one thing: greed.

               Bical was the owner of Kristal Auto Mall, an authorized GM dealership in
Brooklyn, New York. (PSR ¶¶ 4–5.) Since at least 2011, Bical and GM had been
negotiating to build a new car dealership on land in the Mill Basin section of Brooklyn (the
“Mill Basin Property”). (PSR ¶ 7.) Bical was seeking funding of up to $15 million from
Case 1:16-cr-00555-LDH Document 89 Filed 01/10/19 Page 2 of 8 PageID #: 1505




GM to assist in that project (the “GM funding”). (PSR ¶ 7; Bachu Trial Tr. 220. 1) A
backdrop to the negotiations was Bical’s related negotiation with the New York City
Economic Development Corporation (the “EDC”) controlled the Mill Basin Property. (PSR
¶¶ 5–7; Bachu Trial Tr. 138.) Bical had been negotiating with the EDC since 2004 to secure
control of the Mill Basin Property, as gaining control of that property was necessary to
Bical’s relocation plans. (PSR. ¶ 5; Bachu Trial Tr. 138, 221–22.)

               In 2012, as Bical’s negotiations with GM continued, Bical became a subject of
an investigation by the Federal Bureau of Investigation (“FBI”) into a then-sitting New York
State Senator. In the course of that investigation, the FBI obtained a judicially-authorized
wiretap of Bical’s telephone. It was through that wiretap, in part, that the FBI uncovered
Bical’s efforts to defraud GM by attempting use a fictitious non-disclosure agreement to hide
material information from GM in the course of their negotiations over the GM funding.

                The scheme centered on Bical’s desire to obtain the GM funding without
telling GM all details about the acquisition of the Mill Basin Property as required. (PSR ¶ 9.)
Given the high-priced real estate market in which the dealership would be built, GM needed
to ensure there would be long-term control of the underlying property. (Bachu Trial Tr. 70–
73, 78–80.) During their negotiations in 2011 and 2012, GM had informed Bical that the
GM funding would be contingent on Bical successfully acquiring control of the Mill Basin
Property from the EDC. (PSR ¶¶ 7–9; Bachu Trial Tr. 70–73, 78–80.) In addition, GM
would require complete “transparency” from Bical concerning the property’s acquisition and
control so that GM could understand every aspect of the transaction and ensure GM would
be able to maintain “site control” of the future dealership. (Bachu Trial Tr. 226–27.) As part
of GM’s effort to get sufficient information from Bical, GM directed Bical to provide all
financial and business records pertaining to his acquisition of the Mill Basin Property.
(PSR ¶¶ 7–9; Bachu Trial Tr. 226–27.)

                Bical, however, had other plans. As he explained in phone calls intercepted by
law enforcement pursuant to a judicially authorized wiretap, Bical did not want GM to
“know his business,” and he wanted to obtain the GM funding without disclosing the
information GM sought. (PSR ¶ 9; Bachu Trial GX-103, GX-104). Bical’s solution was to
create a justification for not sharing information with GM, specifically by claiming that he

       1
                 In October 2018, the Court held a three-day jury trial on the charges against
Bical’s co-defendant Darmin Bachu after which Bachu was acquitted of the charges in the
Indictment. The transcript of that trial is cited herein as “Bachu Trial Tr. __” and the
government’s exhibits from the trial are cited as “Bachu Trial GX-__.” A district court may
consider testimony from related trials—like Bachu’s—even if the defendant was not present
at those trials, as long as the defendant has an opportunity to respond to such evidence. See
United States v. Tracy, 12 F.3d 1186, 1203 (2d Cir. 1993); see also United States v. Sisti, 91
F.3d 305, 312 (2d Cir. 1996) (“The sentencing court’s discretion is largely unlimited either
as to the kind of information [it] may consider, or the source from which it may come”
(alteration in original; internal quotation marks omitted)).


                                              2
Case 1:16-cr-00555-LDH Document 89 Filed 01/10/19 Page 3 of 8 PageID #: 1506




had a non-disclosure agreement (“NDA”) with the EDC. As Bical informed Bachu in a
recorded call, Bical had falsely told GM he had a non-disclosure agreement (“NDA”) with
the EDC that would not allow him to provide GM with the information it sought. (PSR
¶ 9; Bachu Trial GX-104.)

                Bical had no NDA, but having made that representation to GM, he needed to
ensure GM believed he had one. So he enlisted Bachu to help fabricate a fictitious NDA to
provide to GM. (PSR ¶ 9; Bachu Trial GX-104.) In a recorded call, Bachu confirmed they
would “make one [NDA] up right away,” which he would later send to Bical’s email
account. (PSR ¶ 9; Bical Trial GX-104.) Thereafter, Bical told the GM representative
negotiating the transaction that Bical had showed another GM representative a copy of the
false NDA. (PSR ¶ 9; Bical Trial GX-106.) With those representations about an NDA in
hand, GM subsequently moved forward with the transaction and mailed Bical a “Letter of
Intent,” listing the terms of its continued negotiations with Bical. (PSR ¶ 11; Bachu Trial
Tr. 230–231.)

                The investigation into Bical’s scheme revealed other lies Bical told to GM and
provided some insight into what Bical planned to do with the GM funding once he received
it. Specifically, in addition to relying on Bachu to craft a fake NDA, Bical also asked Bachu
to craft a false lease letter Bical wanted to send to GM. As captured in recorded phone calls,
Bical and Bachu worked to craft a letter that would falsely make it appear to GM that other
purchasers were eager to lease the Mill Basin Property from Bical and thereby stymie GM’s
plans to build a new dealership on the property. (Bachu Trial GX-107.) Bical planned to
use the letter to falsely claim that Bachu represented two institutional clients who were
interested in using the Mill Basin Property. (Bachu Trial GX-107.) In fact, however, Bachu
did not represent any clients who wanted to use the Mill Basin property. Bical specified the
falsehoods he wanted the false lease letter to include. As Bical made clear, he wanted “to
give GM an impression” that he had multiple people asking him to develop the property
because, according to Bical, GM was “dragging their feet to do the deal.” (Bachu Trial
GX-107.)

               Additionally, two weeks after Bical’s call to the GM representative about the
false NDA, intercepted telephone calls show that Bical called an associate (the “Associate”)
to discuss a plan for using GM funding. (Bachu Trial GX-110, GX-112.) Bical and the
Associate discussed forming a “corporation” through which Bical and the Associate would
bill GM for construction work done at the Mill Basin Property. (Bachu Trial GX-110.)
Bical told the Associate that “[f]or Flatbush Avenue”—which was the location of the
dealership—there would be “like 30–40 million . . . pass[ing] through there.” (Id.) Bical
stated that “whatever [was] extra,” the Associate would “just write the check back to
[Bical].” (Id.) During a follow-up March 13, 2012 call with the Associate, Bical
emphasized that he and the Associate needed to form the corporation and “do it right.”
(Bachu Trial GX-112.) Bical explained that the Associate would “be the . . . primary of the
corporation,” which, would allow them to “bill everything passing through there.” (Id.)
Although Bical was to be directly involved in the plan with the Associate, Bical made clear
that when they structured this “corporation,” he wanted to ensure that “if GM ever does an


                                              3
 Case 1:16-cr-00555-LDH Document 89 Filed 01/10/19 Page 4 of 8 PageID #: 1507




audit, I don’t want it to come back to me, you know?” (Id.) Tellingly, Bical told the
Associate that with the plan he and the Associate were discussing, they could “fuck [GM]
right back.” (Id.)

               On March 27, 2012, Federal Bureau of Investigation (“FBI”) special agents
met with Bical and asked about his efforts to obtain the GM funding. (PSR ¶ 12.) Bical told
the agents he did not believe he had an NDA with the EDC and, after hearing his recorded
conversation with Bical about the false NDA, stated that he did not want GM to “know his
business.” (Id.) Ultimately, after the FBI informed GM of Bical and Bachu’s scheme, GM
stopped the transactions and chose not to provide the GM funding to Bical. (Id.)

               On October 25, 2016, a grand jury returned an indictment charging Bical with
one count of attempt and conspiracy to commit mail and wire fraud, in violation of 18 U.S.C.
§ 1349, one count of mail fraud, in violation of 18 U.S.C. § 1341, and one count of wire
fraud, in violation of 18 U.S.C. § 1343. On October 4, 2017, Bical pleaded guilty to mail
attempt and conspiracy to commit mail and wire fraud as charged in Count One of the
Indictment. (Min. Entry dated Oct. 4, 2017.) Following Bachu’s acquittal at trial, Bical
moved to withdraw his guilty plea. (ECF No. 83.) On October 9, 2018, the Court denied
Bical’s motion. (Min. Entry and Order dated Oct. 9, 2018.)

II.    The Sentencing Guidelines Range

               Consistent with the plea agreement executed by the parties, the government
believes the applicable Guidelines range is 0 to 6 months imprisonment, based on the
following calculation:

              Base Offense Level: (§ 2B1.1(a)(1))          7

              Plus: Aggravating Role (§ 3B1.1(c))         +2

              Less: Acceptance of Responsibility:         -2

              Total:                                       7

The Guidelines calculation set forth in the PSR departs from this calculation by removing the
two-level reduction for acceptance of responsibility. (PSR ¶¶ 22–29.) The PSR cites to
Bical’s unsuccessful motion to withdraw his guilty plea as the basis for not granting this
reduction. (Id. ¶ 29.) Although the government believes the Court is free to consider Bical’s
motion and related arguments in fashioning the appropriate sentence under 18 U.S.C.
§ 3553(a), the government stands by its plea agreement with Bical and believes a two point
reduction for acceptance of responsibility is still warranted given Bical’s guilty plea and
truthful allocution, which resolved this case short of trial. Accordingly, the government asks
the Court to apply the Guidelines range reflected in the plea agreement of 0 to 6 months.




                                              4
 Case 1:16-cr-00555-LDH Document 89 Filed 01/10/19 Page 5 of 8 PageID #: 1508




III.   The Appropriate Sentence

       A.     Legal Standard

                In United States v. Booker, 543 U.S. 220, 245 (2005), the Supreme Court held
that the Guidelines are advisory and not mandatory. The Court made clear that district courts
are still “require[d] . . . to consider Guidelines ranges” in determining sentences, but they
may also tailor the sentence in light of other statutory concerns. Booker, 543 U.S. at 220; see
18 U.S.C. § 3553(a). Subsequent to Booker, the Second Circuit held that “sentencing judges
remain under a duty with respect to the Guidelines . . . to consider them, along with the other
factors listed in section 3553(a).” United States v. Crosby, 397 F.3d 103, 111 (2d Cir. 2005).
Although the Court declined to determine what weight a sentencing judge should normally
give to the Guidelines in fashioning a reasonable sentence, the Court cautioned that judges
should not “return to the sentencing regime that existed before 1987 and exercise unfettered
discretion to select any sentence within the applicable statutory maximum and minimum.”
Id. at 113.

               The Supreme Court elucidated the proper procedure and order of consideration
for sentencing courts to follow: “[A] district court should begin all sentencing proceedings
by correctly calculating the applicable Guidelines range. As a matter of administration and
to secure nationwide consistency, the Guidelines should be the starting point and the initial
benchmark.” Gall v. United States, 552 U.S. 38, 49 (2007) (citation omitted). Next a
sentencing court should “consider all of the § 3553(a) factors to determine whether they
support the sentence requested by a party. In so doing, [the sentencing court] may not
presume that the Guidelines range is reasonable. [The sentencing court] must make an
individualized assessment based on the facts presented.” Id. at 49-50 (citation and footnote
omitted).

                Section 3553(a) requires a court to consider a number of factors in imposing
sentence, including the nature and circumstances of the offense and the history and
characteristics of the defendant; the need for the sentence to reflect the seriousness of the
violation, to promote respect for the law, and to provide a just punishment for the violation;
and the need for the sentence to afford adequate deterrence to criminal conduct; to protect the
public from further crimes or violation of the defendant; and to provide the defendant with
needed education or vocational training, medical care or other correctional treatment in the
most effective manner. The court must also consider the kinds of sentences available, the
applicable sentencing guideline and pertinent policy statements, and the need to avoid
unwarranted sentencing disparities. See 18 U.S.C. § 3553(a)(1)–(6).

       B.     Discussion

                As set forth below, considering the factors set forth in 18 U.S.C. § 3553(a), the
relevant sentencing factors warrant a sentence within the applicable Guidelines range. In
particular, the nature and serious of the offense and its surrounding circumstances along with



                                               5
Case 1:16-cr-00555-LDH Document 89 Filed 01/10/19 Page 6 of 8 PageID #: 1509




the need to promote respect for the law and adequately deter other white collar criminals like
Bical weigh heavily in favor of a Guidelines sentence.

              1.    Bical’s Offense Was Serious

               Bical was a successful business owner and sophisticated negotiator who knew
how complex negotiations with a company like GM worked. Bical fully understood that
before GM would give him $15 million, the company needed total transparency around the
acquisition and control of the Mill Basin Property. However, Bical chose to lie and fabricate
a false NDA in hopes of getting the money on his terms alone and without handing over the
information that GM required to protect its investment in Bical. Bical’s crime reflected a
pattern of purposeful deception designed to help Bical alone.

               This was not hard bargaining; it was fraud. The NDA Bical invented and
presented to GM was a lie intended to prevent GM from properly assessing the risks
involved in the transactions while still ensuring GM would give Bical the money. Any doubt
as to Bical’s motives in crafting the false NDA was expelled in light of his entire course of
conduct with GM and his other lies and deceptions during their negotiations. That course of
conduct included Bical’s request for the separate false lease letter from Bachu. It also
included Bical’s recorded conversations with the Associate, in which he expressed in plain
terms a desire to “fuck [GM] right back” through an opaque corporate billing arrangement
designed to ensure no GM audit would “come back to [Bical].” Although the specifics of
Bical’s plan with the Associate were never fully captured over the wiretap, their recorded
conversations still underscore Bical’s willingness to deceive GM for his own benefit.

               To be sure, GM ultimately avoided the greatest financial harm by putting the
potential $15 million deal with Bical on hold. However, the more indirect harms caused by
Bical’s course of conduct should not be ignored in assessing the crime’s seriousness. As the
Court heard at the Bachu trial, GM hoped to strengthen a mutually beneficial business
relationship with Bical and, ultimately, to sell more GM cars. To realize that goal, as the
GM witnesses testified at the Bachu trial, GM put significant time, energy and resources into
the transaction. In the end, with Bical’s years’ long relationship with GM and its employees
as a backdrop, Bical still chose to defraud them. It was an FBI intervention, not a change of
heart by Bical that ensured no greater harm resulted from Bical’s crimes.

              Accordingly, the nature, seriousness of the Bical’s offense weighs heavily in
favor of a Guidelines sentence.

              2.    A Guidelines Sentence Would Promote Respect for the Law and Deter
                    Future Actors

               A sentence within the applicable Guidelines range is also necessary to ensure
respect for the law and to deter others from perpetrating a fraud like Bical’s. Here, Bical’s
crime reflected his fundamental belief that the law applied differently to him. Despite having
every opportunity to comply with the same rules every other GM dealer was required to


                                              6
Case 1:16-cr-00555-LDH Document 89 Filed 01/10/19 Page 7 of 8 PageID #: 1510




follow, and despite having access to trained legal counsel who could have helped him
comply, Bical made a calculated choice to break the law in order to harm GM. A sentence
within the Guidelines range would make clear that under our laws, successful business
leaders and parties to commercial transactions are held to the same standard as everyone else,
and that no actor can lie about material facts to cause harm to another.

                 The Court’s sentence should also further the aims of general and specific
deterrence. U.S.S.G. § 3553(a)(2)(B), (C). Here, both are at issue. There is a greater need
for general deterrence for fraud schemes than other crimes, because “economic and fraud-
based crimes are more rational, cool and calculated than sudden crimes of passion or
opportunity, these crimes are prime candidates for general deterrence.” See, e.g., United
States v. Martin, 455 F.3d 1227, 1240 (11th Cir. 2006) (quoting Stephanos Bibas, White–
Collar Plea Bargaining and Sentencing After Booker, 47 Wm. & Mary L. Rev. 721, 724
(2005)) (internal quotation marks omitted)); United States v. Heffernan, 43 F.3d 1144, 1149
(7th Cir. 1994) (“Considerations of (general) deterrence argue for punishing more heavily
those offenses that either are lucrative or are difficult to detect and punish, since both
attributes go to increase the expected benefits of a crime and hence the punishment required
to deter it.”); Drago Francesco, Roberto Galbiati & Pietro Vertova, The Deterrent Effects of
Prison: Evidence From a Natural Experiment, 117 J. of Political Econ. 257, 278 (2009) (“Our
findings provide credible evidence that a one-month increase in expected punishment lowers
the probability of committing a crime. This corroborates the theory of general deterrence.”).

               A Guidelines sentence, which represents a strong but fair sentence by the
Court, would send a strong deterrent message to those who engage in similar conduct as
Bical that participation in such crimes are serious offenses that come with appropriate
consequences.




                                              7
Case 1:16-cr-00555-LDH Document 89 Filed 01/10/19 Page 8 of 8 PageID #: 1511




IV.    Conclusion

              For the reasons set forth above, the Court should impose a sentence within the
Guidelines range of 0 to 6 months imprisonment.



                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                          By:       /s/Drew G. Rolle
                                                  Drew G. Rolle
                                                  Assistant U.S. Attorney
                                                  (718) 254-6783

cc:    Thomas A. Kenniff, Esq. (by ECF)
       Anthony Colleluori, Esq. (by ECF)
       Bruce Connelly, Esq. (by ECF)
       U.S. Probation Department (by e-mail)




                                             8
